 1

 2

 3

 4

 5                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 6                                    AT SEATTLE

 7
            SHOUKAT H. ALI,
 8                               Plaintiff,
 9             v.
                                                          C19-1260 TSZ
10          MICHAEL RICHARD POMPEO,
            Secretary, U.S. Department of State;          ORDER
11          PAUL W. JONES, Charge d Affaires,
            Islamabad, Pakistan, U.S. Department
12          of State,
13                               Defendant.

14
            THIS MATTER comes before the Court upon a complaint in the nature of
15
     mandamus concerning an I-130 petition for alien relatives. Having reviewed the
16
     complaint in this matter, the Court concludes that this proceeding is exempt from the
17
     initial disclosure requirements of Fed. R. Civ. P. 26(a)(1)(A) and the initial conference
18
     requirements of Fed. R. Civ. P. 26(f). See Fed. R. Civ. P. 26(a)(1)(B)(i).
19
            To facilitate entry of an appropriate scheduling order in this matter, and pursuant
20
     to Fed. R. Civ. P. 16 and Local Rule CR 16, counsel are directed to confer and to file a
21
     JOINT STATUS REPORT by October 15, 2019. The conference among counsel shall be
22

23

     ORDER - 1
 1 by direct and personal communication, whether via face-to-face meeting or telephonic

 2 conference. The Joint Status Report must contain the following information by

 3 corresponding paragraph numbers:

 4         1.      A concise statement of the positions of the parties concerning the relief

 5 requested in the complaint.

 6         2.      A summary of the procedural posture of the case and/or the status of the

 7 proceedings before the federal agency at issue, including whether final agency action has

 8 occurred or is expected to occur in the near future.

 9         3.      A proposed deadline for filing of the administrative record.

10         4.      A proposed deadline for filing of dispositive motions.

11         5.      An indication whether trial will be required in this matter and, if so, an

12 indication (i) when the matter will be ready for trial; (ii) whether such trial will be jury or

13 non-jury; and (iii) how long such trial is anticipated to take.

14         6.      An indication whether the parties agree that a full-time Magistrate Judge

15 may conduct all proceedings, including trial and the entry of judgment, under 28 U.S.C. §

16 636(c) and Local Rule MJR 13. The Magistrate Judge who will be assigned the case is

17 The Honorable Michelle L. Peterson. Agreement in the Joint Status Report will

18 constitute the parties’ consent to referral of the case to the assigned Magistrate Judge.

19         7.      An indication whether any party wishes a scheduling conference before a

20 scheduling order is entered in this case. If the parties are unable to agree on any part of

21 the Joint Status Report, they may answer in separate paragraphs. No separate reports

22 are to be filed.

23

     ORDER - 2
 1         The time for filing the Joint Status Report may be extended only by court order.

 2 Any request for extension should be made by telephone to Karen Dews. If the parties

 3 wish to have a status conference with the Court at any time during the pendency of this

 4 action, they should contact Karen Dews. Finally, if this matter is resolved by further

 5 agency action or settled, the parties shall immediately notify Karen Dews. Karen Dews

 6 may be reached at 206-370-8830.

 7         This Order is issued at the outset of the case, and a copy is sent by the Clerk to

 8 counsel for plaintiff and any defendants who have appeared. Plaintiff’s counsel is

 9 directed to serve copies of this Order on all parties who appear after this Order is filed,

10 within fourteen (14) days of receipt of service of each appearance. Plaintiff’s counsel

11 will be responsible for starting the communications needed to comply with this Order.

12         Failure by any party to fully comply with this Order may result in the imposition

13 of sanctions, including dismissal of the case.

14         IT IS SO ORDERED.

15         Dated this 13th day of August, 2019.

16

17

18
                                                      A
                                                      Thomas S. Zilly
                                                      United States District Judge
19

20

21

22

23

     ORDER - 3
